 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.02
 
Exhibit I to Exclusive Option Agreement


DEBENTURE


THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR THE SECURITIES COMMISSION OF ANY STATE UNDER ANY STATE
SECURITIES LAW.  THEY ARE BEING OFFERED PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER REGULATION D (“REGULATION D”) PROMULGATED UNDER THE
SECURITIES ACT.  THE SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED UNLESS THE SECURITIES ARE REGISTERED UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, OR SUCH OFFERS, SALES AND TRANSFERS ARE MADE
PURSUANT TO AVAILABLE EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND THOSE LAWS.


THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE SECURITIES
COMMISSION OR REGULATORY AUTHORITY, ANY REPRESENTATION TO THE CONTRARY IS A
CRIMINAL OFFENSE.



 

 No. 001 GSEN
  U.S.$16,000,0008*

 
 
                                                                                                           


Issuance Date:  February 12, 2009
GREEN ST. ENERGY, INC.
 
5% CONVERTIBLE DEBENTURE DUE


THIS 5% CONVERTIBLE DEBENTURE, issued this 12th day of February 2009, is duly
authorized issued 5% Convertible Debentures (including all 5% Convertible
Debentures issued in exchange, transfer or replacement hereof, this “Debenture”)
of  Green St. Energy, Inc., a corporation duly organized and existing under the
law of the State of Delaware (the “Company”), designated as its 5% Convertible
Debentures Due February 12, 2012, in an aggregate principal amount of
U.S.$16,000,000 (collectively, the “Debentures” and such other Debentures, the
“Other Debentures”) as consideration for the option to purchase certain parcels
of unimproved property dedicated and intended to be used for generating
distribution and sale of wind energy as more fully described and set forth in
the Option to Purchase Unimproved Land to which this Debenture is an exhibit
thereto.
 
* The principal value of this Debenture will be adjusted to a lower amount in
the event the Company exercises the Option Agreement to Purchase Real Property
to which this Debenture is annexed as Exhibit A and the Purchase Price (as
defined in the Option Agreement) is less than the Option Fee (as defined in the
Option Agreement).



 
 
 
1

--------------------------------------------------------------------------------

 

FOR VALUE RECEIVED, the Company promises to pay to The Nacelle Corporation, the
registered holder hereof (the “Holder”), the principal sum of $16,000,000*,
on   or prior to   February 12, 2012 (the “Maturity Date”), and to pay interest
on the principal sum outstanding time to time on the yearly anniversary of the
issuance date set forth above (the “Issuance Date”) of this Debenture (each an
“Interest Payment Date”), commencing February 12, 2010, up to and including the
Maturity Date, at the rate of 5% per annum, and shall be computed on the basis
of a 365-day year and actual days elapsed.  Accrual of interest on this
Debenture shall commence on the Issuance Date and shall continue to accrue until
the next Interest Payment Date.  The interest so payable will be paid on each
Interest Payment Date to the person in whose name this Debenture (or one or more
predecessor Debentures) is registered on the records of the Company regarding
registration and transfers of the Debentures (the “Debenture Register”) on the
first business day prior to such Interest Payment Date. Notwithstanding the
foregoing, the Company may elect to forego paying interest until such time as
this Debenture matures, is converted or redeemed, as the case may be.  All
accrued and unpaid interest shall bear interest at the same rate of 5% per annum
from the date hereof until the date of payment.  The principal of this Debenture
is payable in coin or currency of the United States of America as at the time of
payment is legal tender for public and private debts or, at the option of
Holder, in shares of Common Stock, par value $0.005 per share (the “Common
Stock”), under the same conversion formula as stated herein at the address of
the Holder last appearing on the Debenture Register of the Company as designated
in writing by the Holder.  Notwithstanding the foregoing, the Holder may not
receive payment of principal or interest in the form of Common Stock in the
event the issuance of said shares of Common Stock would result in the Holder
having an ownership interest in the Company’s Common Stock of greater than
19.99% unless shareholder approval is obtained for same (the “Ownership
Cap”).  The Debenture Register shall represent the record of ownership and right
to receive principal and interest payments on this Debenture.  Interest and
principal shall be payable only to the registered Holder as reflected in the
Debenture Register.  At the Company’s option, interest on the within Debenture
will be payable in cash or shares of Common Stock under the conversion formulas
as stated herein.  The right to receive principal and interest payments under
this Debenture shall be transferable only through an appropriate entry in the
Debenture Register as provided herein.
 
This Debenture and the Common Stock underlying this Debenture is subject to the
following additional provisions:
 
1.           Debentures.  The Debentures are exchangeable for an equal aggregate
principal amount of Debentures of different authorized denominations, as
requested by the Holders surrendering the same, but shall not be issuable in
denominations less than integral multiples of ten thousand dollars
($10,000).  No service charge will be made for such registration of transfer or
exchange.
 
2.           Withholding.  The Company shall be entitled to withhold, if
applicable, from all payments of interest on this Debenture, any amounts
required to be withheld under the applicable provisions of the United States
income tax laws or other applicable laws at the time of such payments.  The
Holder shall pay all taxes, charges, or levies in connection with the issuance
or transfer thereof other than amounts so withheld.
 
3.           Transfer.  This Debenture has been issued subject to investment
representations of the original purchaser hereof and may be transferred,
assigned or exchanged only in compliance with the Securities Act of 1933, as
amended (the “Securities Act”), including Regulation D promulgated under the
Securities Act.  Any Holder of this Debenture, by acceptance hereof, agrees to
the representations, warranties and covenants herein.  Prior to due presentment
to the Company for transfer of this Debenture, the Company and any agent of the
Company may treat the person in whose name this Debenture is duly registered on
the Company’s Debenture Register as the owner hereof for the purpose of
receiving payment as herein provided and for all other purposes, whether or not
this Debenture be overdue, and neither the Company nor any such agent shall be
affected by notice to the contrary.
 
 
2

--------------------------------------------------------------------------------


 
4.           Conversion; Other Agreements.  The record Holders of this Debenture
shall have conversion rights as follows (the “Conversion Rights”):
 
(a)           Right to Convert.  Subject to the Ownership Cap, the record Holder
of this Debenture shall be entitled, at the option of the Holder, to convert any
or all of the aggregate principal and accrued and unpaid interest of Debentures
held by such Holder, at any time after one hundred eighty (180) days after the
date of issuance of this Debenture, at the office of the Company or any transfer
agent for the Debentures, into that number of fully-paid and non-assessable
shares of Common Stock of the Company calculated in accordance with the
following formulas (collectively, the “Conversion Rate”):
 
 
(i)
  The number of shares of Common Stock to be issuable upon conversion of any
principal and/or interest (should the Company elect to pay interest in shares of
its Common Stock) amount shall be determined by dividing (x) the principal
amount of this Debenture to be converted by (y) the Fixed Conversion Price (as
defined herein). The term “Fixed Conversion Price” means $0.5517, subject to
adjustment as provided herein.

 
 
(ii)
Mechanics of Conversion.  In order to convert Debentures into shares of Common
Stock, the Holder shall surrender the certificate or certificates therefor, duly
endorsed, by either overnight courier or 2-day courier, to the office of the
Company or of any transfer agent for the Debentures, and shall give written
notice to the Company at such office with a copy to Chief Executive Officer,
tel. (310) 749-8699, facsimile (310) 277-1278, that such Holder elects to
convert the same, the amount of principal and/or interest of the Debentures to
be so converted and a calculation of the number of shares of Common Stock to be
issued upon conversion; provided, however, that the Company shall not be
obligated to issue certificates evidencing the shares of Common Stock issuable
upon such conversion unless either the certificates evidencing such Debentures
are delivered to the Company or its transfer agent as provided above, or the
Holder notifies the Company or its transfer agent that such certificates have
been lost, stolen or destroyed and executes an agreement satisfactory to the
Company to indemnify the Company from any loss incurred by it in connection with
such certificates.

 



 
 
 
3

--------------------------------------------------------------------------------

 

 
 
The Company shall issue and deliver to the Holder within five (5) business days
after delivery to the Company of such Debenture certificates, or after such
agreement and indemnification, to such Holder of Debentures at the address of
the Holder on the books of the Company, a certificate or certificates for the
number of shares of Common Stock to which the Holder shall be entitled as
aforesaid.  The date on which notice of conversion is given (the “Date of
Conversion”) shall be deemed to be the date in such notice of conversion is
received by the Company; provided, that the original Debentures to be converted
are received by the transfer agent or the Company within five (5) business days
thereafter, and the person or persons entitled to receive the shares of Common
Stock issuable upon such conversion shall be treated for all purposes as the
record holder or holders of such shares of Common Stock on such date.  If the
original Debentures to be converted are not received by the transfer agent or
the Company within five (5) business days after the Date of Conversion, the
notice of conversion shall become null and void.
 
Following conversion of a Debenture, or a portion thereof, the principal and,
upon payment thereof of the interest owed on that Debenture or portion of the
Debenture so converted will be deemed paid in full and satisfied, and such
Debenture or portion thereof will no longer be outstanding.  If this Debenture
should be converted in part only, the Company shall promptly, upon surrender of
this Debenture, execute and deliver a new Debenture. Whenever the Company is
required to issue a new Debenture pursuant to the terms of this Debenture, such
new Debenture (i) shall be of like tenor with this Debenture, (ii) shall
represent, as indicated on the face of such new Debenture, the principal amount
remaining outstanding, (iii) shall have an issuance date, as indicated on the
face of such new Debenture, which is the same as the Issuance Date of this
Debenture, (iv) shall have the same rights and conditions as this Debenture, and
(v) shall represent the proportionate amount of accrued interest on the
principal amount and interest of this Debenture that correspond to the principal
of the new Debenture, from the Issuance Date.
 
(b)           Reservation of Stock Issuable Upon Conversion.  The Company shall
at all times reserve and keep available out of its authorized but unissued
shares of Common Stock, solely for the purpose of effecting the conversion of
the Debenture, such number of its shares of Common Stock as shall from time to
time be sufficient to effect the conversion of all then outstanding Debenture.
The Company covenants that all shares of Common Stock to be issued upon
conversion of this Debenture are validly authorized and reserved for issuance
and, if and when this Debenture is converted in whole or in part the shares of
Common Stock issued will be duly and validly issued, fully paid, nonassessable,
without any personal liability attaching to the ownership thereof, and will not
be issued in violation of any preemptive or other rights of shareholders.
 
(c)           Mandatory Payment or Conversion on Maturity Date.  Each Holder of
a Debenture outstanding on the Maturity Date, shall have the right to payment of
all principal (and any accrued and unpaid interest thereon) on this Debenture
paid to such Holder in cash or in immediately available funds or, at the option
of the Holder and subject to the Ownership Cap, in shares of Common Stock
computed in accordance with Section 4 above.  On the Maturity Date, the Company
shall pay to the Holder an amount in cash, in immediately available funds or, at
the option of the Holder and subject to the Ownership Cap, in shares of Common
Stock computed in accordance with Section 4 above an amount equal to the then
outstanding principal amount (and any accrued and unpaid interest thereon) on
this Debenture.
 
 
4

--------------------------------------------------------------------------------


 
(d)           Adjustment to Conversion Price.
 
(i)           If, prior to the conversion of all of the Debentures, the number
of outstanding shares of Common Stock is increased by a stock split, stock
dividend or other similar event, then the Fixed Conversion Price shall be
proportionately reduced.  If prior to conversion of all the Debentures, the
number of outstanding shares of Common Stock is decreased by a reverse stock
split, combination or reclassification of shares, or other similar event, the
Fixed Conversion Price shall be proportionately increased.
 
(ii)           No adjustment need be made if it would result in a change of less
than 1% of the Conversion Price.  Any adjustments required to be made by this
subsection shall be rounded up to the right to acquire the nearest whole number
of shares of Common Stock.
 
(e)           No Charges or Taxes.  The issuance of certificates for shares of
Common Stock upon conversion of this Debenture shall be made without charge to
Holder or the purchaser of any issuance tax in respect thereof or other cost
incurred by the Company in connection with such conversion and the related
issuance of shares of Common Stock issuable upon conversion.
 
(f)           No Interference.  The Company shall not close its books against
the transfer of this Debenture or of any shares of Common Stock issued or
issuable upon the conversion of this Debenture in any manner which interferes
with the timely conversion of this Debenture.
 
(g)           Assistance.  The Company shall assist and cooperate with any
reasonable request by the Holder or any purchaser which is required to make any
governmental filings or obtain any governmental approvals prior to or in
connection with any conversion of this Debenture.
 
(h)           Contingent Conversion.  Notwithstanding any other provision
hereof, if a conversion of any portion of this Debenture is to be made in
connection with a public offering or sale of the Company (pursuant to a merger,
sale of stock or otherwise), such exercise may at the election of the Holder be
conditioned upon the consummation of such transaction, in which case such
exercise shall not be deemed to be effective until immediately prior to
consummation of such transaction.
 
(i)           Certain Actions.  The Company shall take all such actions as may
be necessary to ensure that all shares of Common Stock that may be issued
without violation by the Company of any applicable law or governmental
regulation or any requirements of any domestic securities exchange or quotation
system upon which shares of Common Stock or other securities constituting
securities that may be issuable upon conversion of this Debenture may be listed
or quoted (except for official notice of issuance which shall be immediately
delivered by the Company upon each such issuance). The Company will use its best
efforts to cause the shares of Common Stock issued upon conversion of this
Debenture, immediately upon such conversion, to be listed on any domestic
national securities exchange or quotation system upon which shares of Common
Stock or other securities issuable upon conversion of this Debenture are listed
or quoted at the time of such exercise.
 
 
5

--------------------------------------------------------------------------------


 
(j)           Non-Circumvention.  The Company shall not, and shall not permit
its subsidiaries to, directly or indirectly, by any action avoid or seek to
avoid the observance or performance of any terms of this Debenture or impair or
diminish its value, but shall at all times in good faith assist in carrying out
of all such terms of this Debenture.
 
(k)           Authority.  The Company has all requisite corporate power and
authority to enter into and perform its obligations under this Debenture and to
issue and deliver the Debenture to the Holder.  The execution, delivery, and
performance by the Company of its obligations under this Debenture, including
the issuance and delivery of the Debenture to the Holder, have been duly
authorized by all necessary corporate action on the part of the Company.  This
Debenture has been duly executed and delivered by the Company and is a legal,
valid and binding obligation of the Company and is enforceable against the
Company in accordance with its terms.
 
(l)           Governmental Actions.  Without limiting the generality of the
foregoing, the Company shall obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof as may be
necessary to enable the Company to perform its obligations under this Debenture.
 
(m)           Registration Rights.  The Holder shall have cost free piggy bank
registration rights for the shares underlying this Debenture.
 
5.           Redemption.
 
(a)           Right to Redeem.  Except as provided in Sections 5(b) and (d)
herein, the Company may at its sole option elect to redeem this Debenture in
accordance with Section 5(c).
 
(b)           Right to Redeem on Conversion.  The Company shall not have the
right, after receipt of a notice of conversion pursuant to Section 4, to redeem
in whole or in part any Debentures submitted for conversion.  If the Company
wishes to redeem some, but not all, of the Debentures previously submitted for
conversion, the Company shall notify the Holder on five (5) days written notice,
and it will be the option of the Holder to elect to have the Debenture redeemed.
 
(c)           Mechanics of Redemption on Conversion.  Following one hundred and
eighty (180) days of issuance of the Debentures the Company shall effect each
such redemption by giving notice of its election to redeem, by facsimile to
Holder.  Such redemption notice shall indicate whether the Company will redeem
all or part of the Debentures.  The Company shall not be entitled to send any
notice of redemption and begin the redemption procedure unless it has the full
amount of the redemption price, in cash, available in a demand or other
immediately available account in a bank or similar financial institution on the
date the redemption notice is sent to Holder.
 
(d)           Mechanics of Conversion on Redemption.  Subject to the Ownership
Cap, the Holder may following a minimum of one hundred and eighty (180) days of
issuance of the Debentures and within three (3) business days of receipt of the
Notice of Redemption elect to send Notice of Conversion to the Company should
Holder wish for the Debenture to be converted rather than redeemed by the
Company.
 
 
6

--------------------------------------------------------------------------------


 
(e)           Redemption Price.  The redemption price per Debenture shall equal
one hundred percent (100%) multiplied by the then outstanding principal amount
plus unpaid interest to the date of redemption.
 
The redemption price shall be paid in cash to the Holder of Debentures redeemed
within ten (10) business days of the delivery of the notice of such redemption
to such Holder; provided, however, that the Company shall not be obligated to
deliver any portion of such redemption price unless either the certificates
evidencing the Debentures redeemed are delivered to the Company or its transfer
agent as provided in Section 4(b), or the Holder notifies the Company or its
transfer agent that such certificates have been lost, stolen or destroyed and
executes an agreement satisfactory to the Company to indemnify the Company from
any loss incurred by it in connection with such certificates.
 
6.           No Impairment.  Except as expressly provided herein, no provision
of this Debenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of, and interest on, this
Debenture at the time, place, and rate, and in the coin or currency, or Common
Stock herein prescribed. This Debenture and all other Debentures now and
hereafter issued of similar terms are direct obligations of the Company.
 
7.           Termination.  After this Debenture shall have been surrendered for
conversion as herein provided or notice of redemption shall have been given by
the Company pursuant to Section 4(d) herein, this Debenture shall no longer be
deemed to be outstanding and all rights with respect to this Debenture,
including, without limitation, the right to receive interest hereon and the
principal hereof, shall forthwith terminate as of the Date of Conversion, except
only the right of the Holder hereof to receive shares of Common Stock in
exchange therefore.  Notwithstanding anything to the contrary herein, if the
Holder or the Company, as applicable, is converting less than the outstanding
principal amount and/or less than the amount of unpaid interest accrued thereon,
then the rights and obligations under this Debenture shall terminate only with
respect to the principal and/or interest being so converted.
 
8.           [Intentionally Deleted]
 
9.           Costs and Expenses.  The Company agrees to pay all costs and
expenses, including reasonable attorney’s fees, which may be incurred by the
Holder in collecting any amount due under this Debenture.
 
10.         Events of Default; Remedies.  If one or more of the following
described “Events of Default” shalloccur:

 
 
7

--------------------------------------------------------------------------------


 
 
 
(a)           The Company shall default in the payment of principal or interest
on these Debentures; or
 
(b)           The Company shall fail to perform or observe, in any material
respect, any other covenant, term, provision, condition, agreement or obligation
of the Company under this Debenture and such failure shall continue uncured for
a period of fifteen (15) business days after notice from Holder of such failure;
or
 
(c)           The Company or any of its subsidiaries shall (1) admit in writing
its inability to pay its debts generally as they mature; (2) make an assignment
for the benefit of creditors or commence proceedings for its dissolution; or (3)
apply for or consent to the appointment of a trustee, liquidator or receiver for
its or for a substantial part of its property or business; or
 
(d)           A trustee, liquidator or receiver shall be appointed for the
Company, any of its subsidiaries or for a substantial part of their respective
property or business without their consent and shall not be discharged within
sixty (60) business days after such appointment; or
 
(e)           Any governmental agency or any court of competent jurisdiction at
the instance of any governmental agency shall assume custody or control of the
whole or any substantial portion of the properties or assets of the Company or
any of its subsidiaries and shall not be dismissed within sixty (60) business
days thereafter; or
 
(f)           Bankruptcy, reorganization, insolvency or liquidation proceedings
or other proceedings for relief under any bankruptcy law or any law for the
relief of debtors shall be instituted by or against the Company or any of its
subsidiaries and, if instituted against the Company or any of its subsidiaries
shall not be dismissed within sixty (60) business days after such instruction or
if the Company or any of its subsidiaries shall by any action or answer approve
of, consent to, or acquiesce in any such proceedings or admit the material
allegations of, or default in answering a petition filed in any proceeding; or
 
(g)           The Common Stock shall not be traded on an exchange or quoted or
an automated trading system such as the Over the Counter Bulletin Board or the
Pink Sheets.
 
Then, or at any time thereafter, and in each and every such case, unless such
Event or Default shall have been waived in writing by the Holder (which waiver
shall not be deemed to be a waiver of any subsequent default) at the option of
the Holder and in the Holder’s sole discretion, the principal (and any accrued
interest) amount of this Debenture shall become immediately due and payable,
without presentment, demand protest or notice of any kind, all of which are
hereby expressly waived, anything herein or in any note or other instruments
contained to the contrary notwithstanding, and the Holder may immediately, and
with expiration of any period of grace, enforce any and all of the Holder’s
rights and remedies provided herein or any other rights or remedies afforded by
law.
 
11.           Mergers, Consolidations, Change of Control, etc.
 
 
8

--------------------------------------------------------------------------------


 
(a)           Change of Control.  Each of the following events shall constitute
a “Change of Control”:
 
(i)           the consolidation, merger or other business combination
(including, without limitation, a reorganization or recapitalization) of the
Company with or into another person or entity (other than (A) a consolidation,
merger or other business combination (including, without limitation,
reorganization or recapitalization) in which holders of the Company’s voting
power immediately prior to the transaction continue after the transaction to
hold, directly or indirectly, the voting power of the surviving entity or
entities necessary to elect a majority of the members of the board of directors
(or their equivalent if other than a corporation) of such entity or entities, or
(B) pursuant to a migratory merger effected solely for the purpose of changing
the jurisdiction of incorporation of the Company);
 
(ii)           the sale or transfer of all or substantially all of the Company’s
assets; or
 
(iii)           a purchase, tender or exchange offer made to and accepted by the
holders of more than the 80% of the outstanding shares of Common Stock.
 
No sooner than 21 days nor later than 15 days prior to the consummation of a
Change of Control the Company shall deliver written notice thereof via facsimile
and overnight courier to the Holder (a “Change of Control
Notice”).  Notwithstanding anything herein to the contrary, (x) no Change of
Control Notice shall be made prior to the public announcement of a Change of
Control and (y) no Change of Control Notice shall be made prior to the
consummation of the Change of Control described in (a)(iii)
above.  Notwithstanding anything herein to the contrary, the Change of Control
Notice shall be delivered no later than one Business Day following the events
described in (x) and (y) of the preceding sentence.
 
(b)           Assumption.  Prior to the consummation of any Change of Control,
the Company will secure from any person or entity purchasing the Company’s
assets or Common Stock or any successor resulting from such Change of Control
(in each case, an “Acquiring Entity”) a written agreement (in form and substance
satisfactory to the holders of Debentures representing at least a majority of
the aggregate principal amount of the Debentures then outstanding) to deliver to
each holder of Debentures in exchange for such Debentures, a security of the
Acquiring Entity evidenced by a written instrument substantially similar in form
and substance to the Debentures, including, without limitation, having a
principal amount and interest rate equal to the principal amounts and the
interest rates of the Debentures held by such holder, and satisfactory to the
holders of Debentures representing at least a majority of the aggregate
principal amount of the Debentures then outstanding.   In the event that an
Acquiring Entity is directly or indirectly controlled by a company or entity
whose common stock or similar equity interest is listed, designated or quoted on
a securities exchange or trading market, the holders of Debentures representing
at least a majority of the aggregate principal amount of the Debentures then
outstanding may elect to treat such person or entity as the Acquiring Entity for
purposes of this Section 11(b).
 
(c)           Other Corporate Events.  Prior to the consummation of any
recapitalization, reorganization, consolidation, merger, spin-off or other
business combination (other than a Change of Control) pursuant to which holders
of Common Stock are entitled to receive securities or other assets with respect
to or in exchange for Common Stock (a “Corporate Event”), the Company shall make
appropriate provision to insure that the Holder will thereafter have the right
to receive upon a conversion of this Debenture, (i) in addition to the shares of
Common Stock receivable upon such conversion, such securities or other assets to
which the Holder would have been entitled with respect to such shares of Common
Stock had such shares of Common Stock been held by the Holder upon the
consummation of such Corporate Event or (ii) in lieu of the shares of Common
Stock otherwise receivable upon such conversion, such securities or other assets
received by the holders of Common Stock in connection with the consummation of
such Corporate Event in such amounts as the Holder would have been entitled to
receive had this Debenture initially been issued with conversion rights for the
form of such consideration (as opposed to shares of Common Stock) at a
conversion rate for such consideration commensurate with the Conversion Rates.
 
 
9

--------------------------------------------------------------------------------


 
12.           Lost or Destroyed Debenture.  If this Debenture shall be
mutilated, lost, stolen or destroyed, the Company shall execute and deliver, in
exchange and substitution for and upon cancellation of a mutilated Debenture, or
in lieu of or in substitution for a lost, stolen or destroyed Debenture, a new
Debenture for the principal amount of this Debenture so mutilated, lost, stolen
or destroyed, but only upon receipt of evidence of such loss, theft or
destruction of such Debenture, and of the ownership thereof, and indemnity and
bond, if requested, all reasonably satisfactory to the Company.
 
13.           Compliance With Securities Laws.  The Holder and its affiliates
covenant and warrant not to engage in any actions deemed to be viewed as
manipulative to the Common Stock such as by way of example, short sales of the
Common Stock.
 
14.           Governing Law.  This Debenture shall be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
the principles of conflicts of laws.
 
15.           Business Day Definition.  For purposes hereof, the term “business
day” shall mean any day on which banks are generally open for business in the
State of New York, USA and excluding any Saturday and Sunday.
 
16.           Notices.  Any notice, demand or request required or permitted to
be given by either the Company or the Holder pursuant to the terms of this
Debenture shall be in writing and shall be deemed given when delivered
personally, or by facsimile (with a hard copy to follow by two day courier),
addressed to the Company attention Vice President of Finance at 123 Green
Street, Tehachapi, CA  93561, tel. 310-556-9688, facsimile 310-277-1278 with a
copy to Baratta, Baratta & Aidala, attn: Joseph Baratta, Esq., tel.
212-750-9700, facsimile 212-750-8297, or the Holder at (818) 857-6000, or such
other addresses as a party may request by notifying the other in writing.
 
17.           Waiver.  Any waiver by the Company or the Holder hereof of a
breach of any provision of this Debenture shall not operate as or be construed
to be a waiver of any breach of such provision or of any breach of any other
provision of this Debenture.  The failure of the Company or the Holder hereof to
insist upon strict adherence to any term of this Debenture on one or more
occasions shall not be considered a waiver or deprive that party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Debenture.  Any waiver must be in writing.
 
18.           Notices of Certain Actions.  In case at any time the Company shall
propose to:
 
 
10

--------------------------------------------------------------------------------


 
(a)           pay any dividend or make any distribution on shares of Common
Stock in shares of Common Stock or equivalents thereto or make any other
distribution; or
 
(b)           issue any rights, warrants or other Common Stock to all holders of
Common Stock entitling them to purchase any additional shares of Common Stock or
any other rights, debentures, warrants or other Common Stock; or
 
(c)           effect any reclassification or change of outstanding shares of
Common Stock, or any consolidation, merger, sale, lease or conveyance of
property, described in Sections 4 or 11 hereof; or
 
(d)           effect any liquidation, dissolution or winding-up of the Company;
or
 
(e)           take any other action which would cause an adjustment to the Fixed
Conversion Price; or
 
(f)           provide to its shareholders any information which is regularly
provided to shareholders,
 
then, and in any one or more of such cases (a) through (f), the Company shall,
subject to any other Sections of this Debenture, give written notice thereof, by
certified mail, postage prepaid, to the Holder at the Holder’s address as it
shall appear in the Debenture Register, mailed at least fifteen (15) days prior
to (i) the date as of which the holders of record of shares of securities to be
entitled to receive any such dividend, distribution, rights, debentures,
warrants or other securities are to be determined, (ii) the date on which any
such reclassification, change of outstanding shares of Common Stock,
consolidation, merger, sale, lease, conveyance of property, liquidation,
dissolution or winding-up is expected to become effective, and the date as of
which it is expected that holders of record of shares of Common Stock shall be
entitled to exchange their shares for securities or other property, if any,
deliverable upon such reclassification, change of outstanding shares,
consolidation, merger, sale, lease, conveyance of property, liquidation,
dissolution or winding-up, or (iii) the date of such other action which would
require an adjustment to the Fixed Conversion Price.  In the case of subsection
(f) above, written notice to the Holder may be given by regular mail.
 
19.           Unenforceable Provisions.  If any provision of this Debenture is
invalid, illegal or unenforceable, the balance of this Debenture shall remain in
effect, and if any provision is inapplicable to any person or circumstance, it
shall nevertheless remain applicable to all other persons and circumstances.
 
20.           Restriction on Redemption and Dividends.  Until all of the
Debentures have been converted, redeemed or otherwise satisfied in accordance
with their terms, the Company shall not, directly or indirectly, (A) repurchase,
redeem, or declare or pay any cash dividend or distribution on, the Common Stock
or (B) distribute any material property or assets of any kind to holders of the
Common Stock in respect of the Common Stock.
 
21.           Rank.  Obligations under this Debenture, including payments of
principal and interest and other payments due under this Debenture, shall rank
pari passu with all Other Debentures.
 
22.           Vote to Issue, or Change the Terms of, Debentures.  The
affirmative vote at a meeting duly called for such purpose or the written
consent without a meeting of the holders of Debentures representing not less
than a majority of the aggregate principal amount of the then outstanding
Debentures shall be required for any change or amendment to this Debenture or
the Other Debentures; provided, that the Holder of this Debenture may waive any
term or provision of this Debenture without such vote or written consent.
 
 
11

--------------------------------------------------------------------------------


 
 
23.           Payment of Collection, Enforcement and Other Costs.  If (a) this
Debenture is placed in the hands of an attorney for collection or enforcement or
is collected or enforced through any legal proceeding or the Holder otherwise
takes action to collect amounts due under this Debenture or to enforce the
provisions of this Debenture or (b) there occurs any bankruptcy, reorganization,
receivership of the Company or other proceedings affecting Company creditors’
rights and involving a claim under this Debenture, then the Company shall pay
the reasonable costs incurred by the Holder for such collection, enforcement or
action or in connection with such bankruptcy, reorganization, receivership or
other proceeding, including, but not limited to, reasonable attorneys’ fees and
disbursements.
 
24.           Construction; Headings.  This Debenture shall be deemed to be
jointly drafted by the Company and the Holder and shall not be construed against
any person as the drafter hereof.  The headings of this Debenture are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Debenture.
 
25.           Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief.  The remedies provided in this Debenture shall be cumulative
and in addition to all other remedies available under this Debenture and any of
the other Transaction Documents (as defined in the Subscription Agreement), at
law or in equity (including a decree of specific performance and/or other
injunctive relief), and nothing herein shall limit the Holder’s right to pursue
actual damages for any failure by the Company to comply with the terms of this
Debenture.  Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by the Holder and shall not, except as expressly provided herein, be
subject to any other obligation of the Company (or the performance
thereof).  The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate.  The Company therefore agrees that, in
the event of any such breach or threatened breach, the Holder shall be entitled,
in addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.
 
26.           Waiver of Notice.  To the extent permitted by law, the Company
hereby waives demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Debenture and the Subscription Agreement.
 
27.           Further Acknowledgement.  The Company will, at the time of each
conversion of this Debenture, upon the request of the Holder hereof, acknowledge
in writing its continuing obligation to afford to such Holder all rights
(including, without limitation, any rights to registration, pursuant to the
Registration Rights Agreement, of the shares of Common Stock issued upon such
conversion) to which such Holder shall continue to be entitled after such
conversion in accordance with its terms of this Debenture; provided, that if the
Holder of this Debenture shall fail to make any such requests, such failure
shall not affect the continuing obligation of the Company to afford such rights
to such Holder.
 
 
12

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Debenture to be duly executed by
an officer thereof duly authorized.
 


Green St. Energy, Inc.


By:/s/ Anthony Cataldo
Title: Chairman and CEO






 



 
 
 
13

--------------------------------------------------------------------------------

 



EXHIBIT A
 
NOTICE OF CONVERSION
 
(To be Executed by the Registered Holder
in order to Convert the Debenture)


The undersigned hereby elects to convert the attached Debenture into shares of
common stock, $0.005 par value per share (the “Common Stock”), of Green St.
Energy, Inc. (the “Company”) according to the conditions hereof, as of the date
written below.  If shares are to be issued in the name of a person other than
the undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as
reasonably requested by the Company in accordance therewith.  No fee will be
charged to the holder for any conversion, except for such transfer taxes, if
any.


Conversion
calculations:                                    _______________________________________
Date to Effect Conversion
_______________________________________
Principal Amount of Debentures to be Converted


Payment of Interest in Kind                               o Yes
o     No


_________________________________________
Interest Accrued on Account of Conversion at Issue


_______________________________________
Number of shares of Common Stock to be Issued


_______________________________________
Applicable Conversion Price


_______________________________________
Signature


The Nacelle Corporation_____________________
Name


23760 Oakfield Rd, Hidden Hills, CA 91302_____
Address


 



 
 
 
14

--------------------------------------------------------------------------------

 
